DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-20 recite the limitations that are neither disclosed in the specification nor shown in any of the drawings. 

Claims 9 and 16 recite the similar limitations as recited in claim 1; therefore, they are also rejected for the same reasons set forth in the rejection of claim 1.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 18-21 of U.S. Patent No. 10,921,996. Although the claims at issue are not identical, they are not patentably distinct from each other claims are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 1: Claims 1 and 18 of the patent recite an apparatus, comprising: 
a memory array; 
sensing circuitry (claim 18);
control circuitry coupled to the memory array and the sensing circuitry and configured to:
                     receive an access command targeting a particular address within the
memory array;
          responsive to determining that the received access command is not authorized to access the particular address, update a plurality of data lines configured to provide data from the memory array responsive to receipt of access commands,
                     wherein the plurality of data lines coupled to the sensing circuitry are updated by resetting a plurality of keeper latches coupled to the plurality of data lines to update the plurality of data lines (claim1).
Regarding claim 2: Claim 1 of the patent recites the apparatus of claim 1, wherein each of the keeper latches is configured to update a respective data line from the plurality of data lines.
Regarding claim 3: Claim 4 of the patent recites the apparatus of claim 1, wherein the plurality of keeper latches are NOR keeper latches.
Regarding claim 4: Claim 4 of the patent recites the apparatus of claim 3, wherein each of the NOR keeper latches comprises a NOR gate.

Regarding claim 6: Claim 7 of the patent recites the apparatus of claim 5, wherein the controller is configured to provide a result of the NOT gate to the NOR gate as an input.
Regarding claim 9: Claims 1 and 5 of the patent recite all the limitations of claim 9.
Regarding claims 16-20: It would have been obvious to one of ordinary skill in the art to use the apparatus of claims 1-11 and 18-21 of the patent to perform the method claims 16-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. (US 2020/0301590, hereinafter “Bell”) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 
Regarding claims 1: Bell discloses (Fig. 1) an apparatus, comprising: 
a memory array (130); 
sensing circuitry (150);
control circuitry (paragraph [0025], line 6) coupled to the memory array and the sensing circuitry and configured to:
receive an access command targeting a particular address within the
memory array (claim 1);
                     responsive to determining that the received access command is not authorized to access the particular address, update a plurality of data lines configured to provide data from the memory array responsive to receipt of access commands (claim 1),
                     wherein the plurality of data lines coupled to the sensing circuitry are updated by resetting a plurality of keeper latches coupled to the plurality of data lines to update the plurality of data lines (paragraph [0068]).


Regarding claim 3: Bell discloses the apparatus of claim 1, wherein the plurality of keeper latches are NOR keeper latches (paragraph [0068]).
Regarding claims 4 and 5: Bell discloses the apparatus of claim 3, wherein each of the NOR keeper latches comprises a NOR gate and a NOT gate (paragraph [0068], lines 14-15). 
Regarding claim 6:  Bell (Fig. 5) shows the apparatus of claim 5, wherein the controller is configured to provide a result of the NOT gate to the NOR gate as an input. 
Regarding claim 7: Bell (Fig. 5) shows the apparatus of claim 4, wherein the controller is configured to provide a signal (DETECT READ TO INHIBIT ROW) to the NOR gate as an input.
Regarding claim 8: Bell (Fig. 5) shows the apparatus of claim 4, wherein the controller is configured to provide a signal to the NOR gate as an input, wherein the signal conveys a detection of a read command to an inhibited row.
Regarding claims 9-20: Bell (Figs 1, 5 and 6 and paragraphs [0025] and [0068]) discloses all the limitations of claim 9-20 (see also the rejections of claims 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/Primary Examiner, Art Unit 2827